Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 11-CF-1451

                      ROOSEVELT WHITFIELD, APPELLANT,

                                         v.

                           UNITED STATES, APPELLEE.

                      Appeal from the Superior Court of the
                              District of Columbia
                                (CF2-3007-10)

              (Hon. Anthony C. Epstein, Motion to Suppress Judge)
                (Hon. Robert E. Morin, Motion to Dismiss Judge)

(Argued December 18, 2013                           Decided September 18, 2014)

      Christine A. Monta, Public Defender Service, with whom James W. Klein
and Alice Wang, Public Defender Service, were on the brief, for appellant.

       Stephen Rickard, Assistant United States Attorney, with whom Ronald C.
Machen Jr., United States Attorney, and Elizabeth Trosman, Chrisellen R. Kolb,
Jeff T. Cook, and Angela G. Schmidt, Assistant United States Attorneys, were on
the brief, for appellee.

     Before GLICKMAN and BLACKBURNE-RIGSBY, Associate Judges, and
NEBEKER, Senior Judge.

      BLACKBURNE-RIGSBY, Associate Judge: Appellant Roosevelt Whitfield, an

off-duty bank security guard and member of the United States Air Force at the time
                                         2

of his arrest,1 was stopped by the police after the officers observed that the lower

portion of the Texas license plate located on his vehicle was obstructed by the

license plate frame, thereby concealing the state nickname — “Lone Star State” —

which the officers believed violated District of Columbia traffic laws.2 During the

ensuing traffic stop, a handgun and ammunition were discovered and appellant was

arrested.   Following a suppression hearing, he conditionally pleaded guilty to

attempted carrying a pistol without a license (“CPWL”), possession of an

unregistered firearm (“UF”), and unlawful possession of ammunition (“UA”). 3 On

appeal, appellant makes two principal arguments. First, the trial court erred in

denying his motion to suppress because the police did not have reasonable,

articulable suspicion to make the traffic stop because the partially obstructed

license plate did not violate District of Columbia law. Second, and alternatively,

the CPWL, UF, and UA statutes are unconstitutional as applied to him under the

Second Amendment because these laws effectuate a complete ban on the ability of



      1
           During the course of the Superior Court proceedings, appellant was sent to
Saudi Arabia for a six month deployment with the United States Air Force and the
initial trial date had to be continued.
      2
          Specifically, 18 DCMR §§ 422.5 and 422.6.
      3
         See D.C. Code §§ 22-4504 (a), -1803 (2001), D.C. Code § 7-2502.01
(2001), and D.C. Code § 7-2506.01 (a)(3) (2001), respectively. Appellant had
been indicted on the completed offense of CPWL.
                                          3

law-abiding nonresident citizens to carry a handgun outside of the home for

purposes of legitimate self-defense in the District of Columbia.



      Based on our reading of the municipal regulation on which the police relied

in effectuating this seizure, we decide this case on appellant‟s first argument and

conclude that the traffic regulation is ambiguous as to what portion of the license

plate or “identification tag” can or cannot be covered, and that the regulation is

vague as to whether the drafters intended to effectuate a near-complete ban on the

use of ubiquitous license plate frames in the District of Columbia, where the

identification information on the plate is otherwise legible and unobstructed. As a

result, we apply the rule of lenity and resolve the ambiguity within the law in favor

of appellant, and thus hold that there is no traffic violation if the attached license

plate frame does not obscure any part of the license plate‟s identifying information,

which does not include the state motto or nickname located at the bottom of the

plate. Consequently, the police did not have a legal basis to stop appellant‟s

vehicle and his motion to suppress should have been granted. Therefore, we

reverse appellant‟s convictions, and remand this case for proceedings not

inconsistent with this holding.
                                          4

                               I.     Factual Background



      During the early-morning hours of February 18, 2010, at around 2:30 a.m.,

Officer Brandon Joseph and his partner Officer Pugh of the Metropolitan Police

Department (“MPD”) observed a green “Monte Carlo” traveling eastbound on the

1200 block of W Street, Northwest, Washington, D.C., with an obstructed rear

license plate issued by the State of Texas. Specifically, the border of the license

plate frame obscured the Texas state nickname — “Lone Star State” — engraved at

the bottom of the license plate. There is no dispute that the issuing jurisdiction and

identification numbers and letters on the plate were legible. 4 Believing this to

constitute a traffic infraction, the officers activated their emergency equipment and

pulled over the vehicle. There were two individuals inside; appellant was the

driver, while another person was sitting on the passenger side.



      During the course of the traffic stop, Officer Joseph observed, in plain view,

a black holster for a firearm inside the vehicle, at which point appellant turned and

“kind of covered it up with something, and stated [that] he worked security for a


      4
         A photograph of the license plate was admitted in evidence, depicting a
Texas license plate inside a frame advertising a Dallas car dealership. The
photograph is available to us on appeal. There is no dispute that the phrase “Lone
Star State” was obstructed underneath the frame.
                                         5

bank.” The officer asked appellant if he had his firearm on him and, in response,

appellant started to behave suspiciously; he became “nervous,” “broke eye

contact,” began to “shake,” and was “kind of stuttering.” When the officer asked

appellant again if he had a firearm, appellant said “no.” Officer Joseph then asked

to search the vehicle, to which appellant granted permission, and for appellant to

step outside for a protective pat down, during which time the officer noticed that

appellant was wearing a bulletproof vest. Officer Pugh asked appellant a third

time whether he had any weapons in the vehicle, and this time appellant answered:

“[Y]es, I have a .38 in the car next to the holster.”      The officers thereupon

discovered a fully loaded Smith & Wesson .38 caliber revolver with the “silver

barrel sticking up” behind the driver‟s side and two additional “speed loaders and

ammunition” inside the vehicle, and arrested appellant.



      Appellant filed motions to suppress the handgun and ammunition and to

dismiss the indictment under the Second Amendment. With regard to the motion

to suppress, appellant argued that the license plate or “identification tag” fully

complied with the requirements of the relevant regulation, see 18 DCMR § 422,

thereby making the traffic stop unlawful. As to the motion to dismiss, appellant

claimed, inter alia, that because at the time of his arrest he was not otherwise

disqualified from owning a handgun — appellant was in the military, did not have
                                          6

a criminal record, and had registered the same handgun in Virginia, his then-place

of residence — and because it was legally impossible to obtain a license to carry a

pistol outside of the home in the District of Columbia, or for a nonresident to

register a handgun, the charges were unconstitutional as applied to him. 5 The

government filed oppositions thereto, arguing that the obstructed plate clearly

violated the District of Columbia‟s traffic laws, and that there was no constitutional

violation because the District of Columbia allows for an individual, including a

nonresident, to possess a lawfully registered firearm outside the home in certain,

limited situations.6



      Judge Robert E. Morin denied the motion to dismiss, finding “nothing

unique about [the] motion.”       Judge Anthony C. Epstein presided over the

suppression hearing. At the hearing, Officer Joseph testified as to his basis for the

traffic stop and what was subsequently recovered from the vehicle. The officer



      5
         The motion to dismiss made two other arguments that appellant now
abandons on appeal. He claimed that because he was living in his vehicle at the
time of his arrest, the handgun and ammunition were recovered from his “home,”
and therefore he could not be charged with CPWL or UA. The motion also
claimed that the registration requirements do not allow for an individual to register
a handgun for possession outside the home, thereby violating his constitutional
rights.
      6
          See D.C. Code §§ 22-4504.01, -4504.02 (2009 Supp.).
                                          7

made clear that the sole reason for the traffic stop was the obstructed license plate.7

At the end of the hearing, the trial court denied the motion to suppress, concluding

that the police “had a reasonable suspicion that the tag did not comply with District

of Columbia law.”8



      Appellant thereafter conditionally pleaded guilty, reserving his right to

appeal the motions to suppress and to dismiss. Following the plea, the trial court

elaborated on its previous ruling on why the police officers had reason to believe

that appellant‟s license plate frame violated two regulatory provisions: 18 DCMR

§§ 422.5 and 422.6, respectively.9 Specifically, the court concluded that the frame


      7
         Officer Joseph testified that Officer Pugh ran the tags after the vehicle was
stopped and discovered that the vehicle‟s registration had expired. The
government did not, and does not, rely on the expired registration as justification
for the traffic stop, and any such argument is waived. See Rose v. United States,
629 A.2d 526, 535 (D.C. 1993) (“It is a basic principle of appellate jurisprudence
that points not urged on appeal are deemed to be waived.”).
      8
           The court reasoned that the officers could reasonably suspect that the
license plate frame did not comply with the regulation because “just [by]
eyeballing this [frame],” “it‟s close to a foot long.” The trial court also concluded
that the officers “certainly” had reasonable suspicion that “this sign or emblem
[i.e., the frame] obstructed from view any part of the identification tags,” and that
there is “no dispute that some part was obscured.”
      9
          Section 422.5 states:

              Identification tags shall be maintained free from foreign
              materials and in a clearly legible condition. For the
                                                                 (continued . . .)
                                          8

was a “non-transparent material” placed on or over the tag in violation of § 422.5.

The court also concluded that the frame did not fall within the exception for certain

“signs” or “emblems” under § 422.6, and that appellant‟s frame also violated that

provision for two reasons. First, the frame was “more than 24 square inches in

area.” Second, the frame obstructed from view “any part” of the identification tag.

In coming to this conclusion, the trial court interpreted the “any part” language as

“not limited to the tags‟ identifying numbers or letters or the jurisdiction that

issued the tag.” The trial court further considered § 422.8,10 and concluded that

provision “makes it even more reasonable to interpret 422.5 and 422.6 consistent

with their plain meaning” because it shows that the legislature “knew how to make

the restriction more limited.” This appeal followed.


(. . . continued)
               purposes of this subsection, foreign materials shall
               include any non-transparent materials placed on or over
               the tag(s); any expired or any unauthorized decals or
               stickers; or any markings or attachments of any kind,
               except as permitted by § 422.6.

      Section 422.6 states:

             No sign or emblem more than twenty-four square inches
             (24 in. <2>) in area shall be attached to any license tag
             bracket nor shall any sign or emblem be so located as to
             obstruct from view any part of the identification tags.
      10
          Subsection 422.8 states: “No person shall operate a vehicle where the
identification tag‟s identifying numbers or letters are covered with glass, plastic, or
any other type of material or substance.”
                                           9

                                     II.       Discussion



      On appeal, appellant argues that the trial court erred in denying his motion to

suppress the handgun and ammunition because the police lacked reasonable,

articulable suspicion that his license plate frame violated 18 DCMR § 422.

Appellant claims that the trial court‟s broad interpretation of the regulation, finding

his license plate frame unlawful even though it did not obscure any part of the

license plate‟s identifying information, is “contrary to the legislative history and

purpose of the regulations and . . . lead[s] to absurd . . . results.” The government

disagrees, maintaining that the trial court‟s reading of §§ 422.5 and 422.6, which

essentially makes it unlawful to have a license plate frame covering any portion of

the license plate regardless of how insignificant the obstruction, is consistent with

the plain meaning of the regulatory provisions and not “absurd.” Both parties

agree that no case from this jurisdiction has squarely interpreted these two

regulatory provisions.



      In our view, the regulatory language is not so “plain” in either breadth or

purpose, and therefore we must reverse the denial of appellant‟s motion to

suppress.   Because our decision on the suppression motion is dispositive to

appellant‟s appeal, we do not reach the question raised by appellant as to whether
                                         10

an otherwise qualified law-abiding nonresident citizen has a Second Amendment

right to carry a firearm outside of the home for purposes of legitimate self-defense

in the District of Columbia.11



      “In reviewing the trial court‟s ruling on a motion to suppress, this court

„must view the evidence in the light most favorable to the prevailing party.‟”

Bennett v. United States, 26 A.3d 745, 751 (D.C. 2011) (citation omitted). Our

scope of review is limited; we defer to the trial court‟s findings of fact unless they

are clearly erroneous, but review its legal conclusions de novo. Watson v. United

States, 43 A.3d 276, 282 (D.C. 2012). Whether there was reasonable, articulable

suspicion to justify a traffic stop under the Fourth Amendment is a legal

conclusion. Id.; see generally Jones v. United States, 972 A.2d 821, 824-25 (D.C.

2009). As a rule, under the Fourth Amendment, the police may lawfully stop a

vehicle and question its motorists upon witnessing or suspecting the commission of

a traffic offense, even if the violation is minor. Minnick v. United States, 607 A.2d
11
          See Palmer v. District of Columbia, -- F. Supp. 2d --, No. 1:09-CV-1482,
at 16 (D.D.C. July 24, 2014) (concluding that the District of Columbia‟s total ban
on the public carrying of ready-to-use handguns outside the home is
unconstitutional under “any level of scrutiny” and enjoining the government from
enforcing the UF statute‟s limiting of firearm registrations to within the home,
D.C. Code § 7-2502.02 (a)(4), and enforcing the CPWL statute, D.C. Code § 22-
4504 (a), until the government adopts a licensing mechanism “consistent with the
Second Amendment”); cf. Kachalsky v. County of Westchester, 701 F.3d 81, 99
(2d. Cir. 2012).
                                         11

519, 524 (D.C. 1992). However, if the police stop a vehicle believing that “a

violation of . . . law [has] occurred when the acts to which an officer points [to] as

supporting probable cause [or reasonable, articulable suspicion] are not prohibited

by law,” United States v. McDonald, 453 F.3d 958, 961 (7th Cir. 2006), the seizure

is deemed unlawful and any contraband resulting therefrom must be suppressed.

Id at 962. This is because an officer‟s mistake of law “no matter how reasonable

or understandable,” id., cannot provide the objective basis necessary for either

probable cause or reasonable, articulable suspicion.12 See In re T.L., 996 A.2d 805,

816 (D.C. 2010).13 Moreover, in such instances, there is no good-faith exception to

the exclusionary rule. See id. at 817; see also United States v. Lopez-Soto, 205
F.3d 1101, 1106 (9th Cir. 2000). In this case, resolution of appellant‟s motion to

suppress hinges on whether the language of §§ 422.5 and 422.6 actually prohibit

the license plate frame found on appellant‟s vehicle, or whether the regulatory

language is ambiguous, which is a question we also review de novo. See Sullivan

v. District of Columbia, 829 A.2d 221, 224 (D.C. 2003).


      12
         In contrast to a mistake of law, when an officer stops a vehicle based on a
mistake of fact, i.e., an officer‟s mistaken belief that the facts before him or her
indicate what he or she correctly believes the law forbids, “we ask only whether
the mistake was reasonable.” McDonald, supra, 453 F.3d at 962.
      13
          Accord United States v. Coplin, 463 F.3d 96, 101 (1st Cir. 2006)
(“[Traffic] [s]tops premised on a mistake of law, even a reasonable, good-faith
mistake, are generally held to be unconstitutional.”).
                                         12

      In interpreting these regulatory provisions, we keep in mind the primary rule

of statutory construction “that the intent of the lawmaker is to be found in the

language that he [or she] has used.” Peoples Drug Stores, Inc. v. District of

Columbia, 470 A.2d 751, 753 (D.C. 1983) (citations and internal quotation marks

omitted). Thus, if the statute‟s or regulation‟s language is “plain” and allows for

no other meaning, we will generally look no further and give the “words used the

meaning ordinarily attributed to them.”       Sullivan, supra, 829 A.2d at 224.

However, we have previously cautioned not to “make a fetish out of plain meaning

nor should [we] make a fortress out of the dictionary.” District of Columbia v.

Place, 892 A.2d 1108, 1111 (D.C. 2006). We therefore “may refuse to adhere

strictly to the plain language of a statute in order to effectuate the legislative

purpose as determined by a reading of the legislative history or by an examination

of the statute as a whole.” Peoples Drug Stores, Inc., supra, 470 A.2d at 754

(citations and internal quotation marks omitted).



      But what if a statute or regulation still leaves room for ambiguity even after

other canons of statutory interpretation have been exhausted? In the criminal

context at least, “[i]t is well-established that criminal statutes should be strictly

construed and that ambiguities should be resolved in favor of the defendant (i.e.,

the Rule of Lenity).” Belay v. District of Columbia, 860 A.2d 365, 367 (D.C.
                                          13

2004) (citations omitted). “To be sure, the rule of lenity is a secondary canon of

construction, and is to be invoked only where the statutory language, structure,

purpose[,] and history leave the intent of the legislature in genuine doubt.” Cullen

v. United States, 886 A.2d 870, 874 (D.C. 2005) (citation omitted).14 Keeping in

mind these principles of statutory interpretation, we turn to the issue at hand.



      In this case, the trial court concluded that the police officers had reasonable,

articulable suspicion to believe that appellant‟s license plate frame violated two

traffic regulatory provisions:     18 DCMR §§ 422.5 and 422.6, which state,

respectively:



      14
          The fact that 18 DCMR § 422 is a civil traffic regulation, see, e.g., DeVita
v. District of Columbia, 74 A.3d 714, 720 (D.C. 2013), rather than an actual
criminal statute, is of no moment. The rule of lenity is not so unduly restrictive in
its application. Cf. Luck v. District of Columbia, 617 A.2d 509, 515 (D.C. 1992).
In fact, the Supreme Court in United States v. Thompson/Center Arms Co., 504
U.S. 505, 517-18 (1992) (plurality opinion), explicitly applied the rule of lenity to
a tax statute in a civil case because the statute had “criminal applications.”
Likewise, in United States v. Chanthasouxat, 342 F.3d 1271, 1279 (11th Cir.
2003), the Eleventh Circuit applied the rule of lenity to non-criminal traffic
citations which ultimately led to criminal prosecution, declining “to use the
vagueness of a statute against a defendant.” (emphasis added). Consequently, for
the same reasons espoused in those cases, we also think that it is within the spirit of
the law to apply the rule of lenity to civil traffic regulations because “[t]he Fourth
Amendment [and, therefore, the potential for criminal prosecution] does not bar the
police from stopping and questioning motorists when they witness or suspect a
violation of traffic laws, even if the offense is a minor one.” Minnick, supra, 607
A.2d at 524 (emphasis added).
                                         14

             422.5 Identification tags shall be maintained free from
             foreign materials and in a clearly legible condition. For
             the purposes of this subsection, foreign materials shall
             include any non-transparent materials placed on or over
             the tag(s); any expired or any unauthorized decals or
             stickers; or any markings or attachments of any kind,
             except as permitted by § 422.6.

             422.6 No sign or emblem more than twenty-four square
             inches (24 in. <2>) in area shall be attached to any
             license tag bracket nor shall any sign or emblem be so
             located as to obstruct from view any part of the
             identification tags.


Specifically, the court found that the frame constituted a “foreign material” that

was made out of non-transparent materials placed on or over the tag, in violation of

§ 422.5‟s requirement that the identification tags “be maintained free from foreign

materials and in a clearly legible condition.” The court also determined that the

frame was not an attachment or marking permitted under § 422.6, and that the

frame also violated that provision independently because it was more than twenty-

four square inches in area and obstructed “any part” of the license plate.

Consequently, on appeal, we are presented with essentially three questions: (1)

whether the regulatory framework provides an exception for certain license plate

frames; (2) whether § 422.6 provides an independent basis for a traffic violation;

and (3) if not, should § 422.5 be accorded its literal reading to preclude any foreign

material or attachment (which would include license plate frames) from being
                                          15

placed on or over the identification tag, without regard as to whether any

identifying information was actually obstructed.



      Preliminarily, we agree with the government that the plain meaning of the

first sentence of § 422.5 requires that all “identification tags” meet two

requirements to pass muster: (1) be free from foreign materials; and (2) in a

clearly legible condition.    In other words, an “identification tag” violates the

regulation if either condition is unmet.15 This is because use of the word “and” is

— absent evidence to the contrary — treated as a conjunctive, meaning that “when

the conjunctive „and‟ connects words, phrases[,] or clauses of a statutory sentence,

they are to be considered jointly.” Lithium Corp. of Am., Inc. v. Town of Bessemer

City, 135 S.E.2d 574, 577 (N.C. 1964) (emphasis added); see also Sanders v.

Molla, 985 A.2d 439, 442 (D.C. 2009) (concluding that “„and‟ . . . usually bears a

conjunctive meaning”).


      15
          Appellant contends that the provision “free from foreign materials and in
a clearly legible condition” is susceptible to two different interpretations. The first
interpretation is the conjunctive reading. The second interpretation, the one that
appellant espouses that this court adopt, is the novel concept that the regulation
should be read as expressing a “single overall idea,” i.e., free from foreign
materials that render the license plate illegible — for example, as expressed in the
idiom “trials and tribulations,” or by medieval legal doublets, such as “null and
void” or “full faith and credit.” Appellant cites no legal doctrine or case law, and
we can find none, positing that this court can interpret the conjunction “and” in a
modern statute in such a fashion.
                                         16

      “Foreign materials” is defined under § 422.5 as including “any non-

transparent materials placed on or over the tag(s); any expired or any unauthorized

decals or stickers; or any markings or attachments of any kind, except as permitted

by § 422.6.” Thus, the provision — taken literally and as it was interpreted by the

trial court — prohibits license plate frames, except those “markings or

attachments” permitted under § 422.6, since a frame, by its very nature, is a non-

transparent material placed over the license plate and traces the border on the plate.

See infra page 21.



      While a frame could also arguably be defined as an “attachment,” if not a

“marking,” upon closer examination of § 422.6, we conclude that the exception for

certain attachments does not, and cannot, apply to modern license plate frames.

Specifically, the language of § 422.6 only excepts certain “signs or emblems” less

than “twenty-four square inches” in area which do not “obstruct from view any

part of the identification tags.”16 Thus, by its very language, § 422.6 precludes

modern license plate frames from consideration under the exception because the


      16
          The use of the conjunction “nor” in § 422.6 connotes that a sign or
emblem fails the exception if either condition is unmet. See, e.g., Columbia Plaza
Tenants’ Ass’n v. Columbia Plaza Ltd. P’ship, 869 A.2d 329, 332 (D.C. 2005)
(noting that the court will ordinarily construe words “according to their ordinary
meaning”).
                                          17

standardized dimensions of modern day license plate frames do not meet the

strictures of the provision‟s requirements. Since 1956, license plates in North

America have been a uniform 6” by 12” or, in other words, seventy-two square

inches. 17 It is unclear what, if any, modern day appurtenance § 422.6 would

presently except, given its size limitation of twenty-four square inches, which

appear to have no applicability to modern-day automobiles. This conclusion is

reinforced by the fact that the language found in § 422.6 was first adopted on April

11, 1950, see D.C. Bd. of Comm‟rs, Order 302, 275/34 at 4 (Apr. 11, 1950), more

than two years before the District of Columbia adopted the current-uniform license

plate size of 6” by 12” or seventy-two square inches, see D.C. Bd. of Comm‟rs,

E.D. No. 261916/14 at 1 (May 1, 1952). Thus, the language of § 422.6 excepting

certain attachments does not appear to apply to modern license plate frames, and

therefore, as an exception to the general rule prohibiting any foreign materials on

or over the tag, is inapplicable to appellant‟s situation, or to any license plate frame

generally.



      17
          See Va. Dep‟t of Motor Vehicles, License Plate Study 4 (2012), available
at http://leg2.state.va.us/dls/h&sdocs.nsf/By+Year/RD3832012/$file/RD383.pdf
(noting that the standard size came into being following an agreement between the
governments of the United States of America and Canada and automobile
manufacturers, and that its purpose is to allow “for the standardization of vehicle
parts across the region and encourage[] the development of new technologies and
competition in license plate manufacturing”).
                                          18

      Having concluded that there is no exception under the regulatory framework

for license plate frames, our focus is on whether we should accord §§ 422.5 and

422.6 their literal meanings, where doing so would essentially amount to a ban on

all license plate frames from the District of Columbia. This is because § 422.5

requires the “identification tag” to be free from any non-transparent materials or

attachments, and § 422.6 precludes any appurtenances more than twenty-four

square inches in area or which obstruct from view any part of the identification tag.

Appellant contends that the regulatory provisions should not be read so literally

because no discernable purpose would be served. Instead, he argues that this court

should read the regulation as only precluding the obstruction of unique, identifying

information on the tag, which would encompass the tag‟s identifying numbers and

letters, the issuing jurisdiction, and — if applicable — registration stickers, but not

the state motto or nickname, usually located at the bottom of the plate. See, e.g.,

State v. Hayes, 660 P.2d 1387, 1389 (Kan. Ct. App. 1983) (concluding that the

state name may be the most important part of the tag and therefore must be

legible); State v. Jacquez, 222 P.3d 685, 689 (N.M. Ct. App. 2009) (concluding

that “registration stickers” are included as part of the registration information

required to be displayed on the license plate).18 Given appellant‟s arguments, and


      18
          We agree that if we were to interpret the regulation as only applying to
identifying information on the tag, the state motto or nickname would be excluded
                                                                (continued . . .)
                                         19

the fact that license plate frames are widely used in the District of Columbia, even

though the words of these provisions may appear superficially clear, we review the

legislative history and consider “alternative constructions that could be ascribed to

[this] language[, which] may reveal ambiguities that the court must resolve.”

Place, supra, 892 A.2d at 1111 (quoting Peoples Drug Stores, Inc., supra, 470

A.2d at 754). In so doing, we endeavor to holistically construe §§ 422.5 and 422.6

in the context of the whole regulatory framework, its historical context, and its

legislative intent and purpose, see Grayson v. AT & T Corp., 15 A.3d 219, 237-38

(D.C. 2011) (en banc) (“„Statutory interpretation is a holistic endeavor, and, at a

minimum, must account for a statute‟s full text, language as well as punctuation,

structure, and subject matter.‟” (quoting United States Nat’l Bank of Oregon v.

Indep. Ins. Agents of Am., Inc., 508 U.S. 439, 455 (1993)), because “[t]he meaning

— or ambiguity — of certain words or phrases may only become evident when


(. . . continued)
from that definition. As appellant points out, some state license plates do not have
any mottos or slogans at all. See, e.g., Wyo. Dep‟t of Transp., License
Plates/Vehicle                                                          Registration,
http://www.dot.state.wy.us/home/titles_plates_registration.html (last visited Aug.
13, 2014). More significantly, the District of Columbia itself does not appear to
convey much importance to the state motto or nickname portion of the license plate
in furthering any legitimate purpose, because our own Department of Motor
Vehicles explicitly allows individuals to procure a District of Columbia license
plate that omits the motto “Taxation without Representation.” See Taxation
without Representation — Vehicle Tags, http://dmv.dc.gov/service/taxation-
without-representation-vehicle-tags (last visited Aug. 13, 2014).
                                           20

placed in context[,]” Tippett v. Daly, 10 A.3d 1123, 1127 (D.C. 2010) (citation and

internal quotation marks omitted).        Taking this approach, we conclude that

§§ 422.5 and 422.6 are ambiguous and each provision is susceptible to two

different interpretations.     While a literal interpretation of the provisions —

resulting in a total ban of all license plate frames — is, of course, possible, we

conclude that these provisions can also rationally be interpreted as only prohibiting

those materials or attachments that obstruct the identifying information on the tag

itself.



          With regard to § 422.6, when read in isolation and literally, the provision,

which prohibits any “sign or emblem more than twenty-four square inches . . . in

area [to] be attached to any license tag bracket” or “any sign or emblem . . . so

located as to obstruct from view any part of the identification tags[,]” appears to

provide an independent basis for a traffic violation; in other words, the police may

stop a vehicle for a license plate frame that directly violates the requirements of

§ 422.6. This was how the trial court read the regulatory provision when it

concluded that appellant, in addition to violating § 422.5, also violated both

requirements of § 422.6. Such an interpretation is not the only credible reading of

the provision when considered “in context” of the surrounding regulatory

provisions. See, e.g., Tippett, supra, 10 A.3d at 1127. Specifically, § 422.5 states
                                          21

that all identification tags must be free from “foreign materials” and be clearly

legible. That provision then goes on to define “foreign materials” as, inter alia,

“any markings or attachments of any kind, except as permitted by § 422.6.”

(emphasis added). When §§ 422.5 and 422.6 are read in conjunction, § 422.6

could also be interpreted as simply providing a definition of what attachments are

permitted (or not permitted as the case may be) under § 422.5‟s general prohibition

of “foreign materials.” Any attachment that does not meet § 422.6‟s requirements

thereby directly violates § 422.5‟s general prohibition against “foreign materials,”

not § 422.6. In other words, § 422.6 is merely defining what is an excepted

attachment, and does not provide an independent basis for a traffic violation. See,

e.g., Grayson, supra, 15 A.3d at 238. Given these two competing interpretations,

we construe § 422.6 in conformance with the rule of lenity and conclude that it

does not provide an independent basis for a traffic stop. Having resolved this

issue, the validity of appellant‟s traffic stop hinges exclusively on our

interpretation of “identification tag” under § 422.5.



      We conclude that the term “identification tag” under § 422.5 is ambiguous

and open to two competing interpretations; the literal meaning — i.e., the whole

physical plate itself — or referring only to the identifying information on the tag.

To start, the plain language of the requirements of § 422.5 are themselves
                                         22

ambiguous and open to the above two competing definitions.           In addition to

requiring that identification tags be “free from foreign materials,” they must also

be in a “clearly legible condition.” Although these are two separate requirements

that the tag must satisfy, see supra page 15, the provision‟s explicit concern with

the legibility of the identification tag supports the argument that the provision is

more concerned with keeping the identifying information on the tag unobstructed

by foreign materials, rather than the physical plate itself. This alternative view is

further supported by the historical context from which the language of the

provision evolved. See, e.g., Loving v. I.R.S., 742 F.3d 1013, 1021-22 (D.C. Cir.

2014) (noting that the “traditional tools of statutory interpretation” include the

statute‟s “text, history, structure, and context”) (emphasis added). The progenitor

to the challenged language dates back to at least 1925, when the District of

Columbia‟s traffic regulations specified that “identification tags and the license

numbers thereon shall be always plainly visible and shall be kept in a clean and

undamaged condition.” D.C. Traffic and Motor Vehicle Regs. Art. 7 § 8 (a) (1929)

(emphasis added). This precursor provision, from which the current provision

came about (in approximately 1949, see D.C. Traffic and Motor Vehicle Regs. §

32 (b) (amended 1949)), demonstrates that the drafters appeared chiefly concerned

with the legibility of the tag‟s identifying numbers.
                                         23

      A review of § 422 in its entirety further reveals latent ambiguities with a

literal interpretation of § 422.5. Specifically, § 422.8 states: “No person shall

operate a vehicle where the identification tag’s identifying numbers or letters are

covered with glass, plastic, or any other type of material or substance.” (emphasis

added). By declaring the tag‟s identifying numbers or letters as the relevant

portions to be maintained, the intent behind § 422.8, i.e., keeping the identifying

information legible, is incongruent with a literal reading of § 422.5 that the entire

tag, and not just the identifying information on the tag, be free from obstruction by

foreign materials.19 We think that the language of § 422.8, along with the “clearly

legible condition” language found in § 422.5, injects fundamental ambiguity into

the question of whether the regulation truly intended to prohibit materials that

obstruct portions of the license plate that do not contain any identifying

information.



      19
          Although the trial court is not incorrect to observe that the two differing
provisions (§ 422.5 versus § 422.8) could be read as demonstrating that the drafters
knew how to more narrowly restrict the obstruction, given the whole mosaic of the
history and purpose of the regulation, it is not dispositive to our conclusion that
§ 422.5 is nonetheless ambiguous. See Loving, supra, 742 F.3d at 1021-22.
Further, we disagree with the trial court‟s conclusion that only the restricted
interpretation of §§ 422.5 and 422.6, prohibiting attachments that only obscure the
identifying information, would make § 422.8 a redundant provision. In our view,
any perceived violation of § 422.8 would constitute a § 422.5 violation under either
a plain meaning interpretation or under the more restrictive interpretation put
forward by appellant.
                                         24

      Lastly, a literal reading of § 422.5, serves no legislative purpose which we

can discern. See Peoples Drug Stores, Inc., supra, 470 A.2d at 754 (citations

omitted) (concluding that this court “may refuse to adhere strictly to the plain

language of a statute in order to effectuate the legislative purpose) (citations and

internal quotation marks omitted). The relevant regulation, 18 DCMR § 422, was

enacted pursuant to Title 50, Chapter 15, of the District of Columbia Code. See

D.C. Code § 50-1501.05 (2012 Repl.) (stating that “the Council of the District of

Columbia, under the District of Columbia Traffic Act, 1925, as amended, . . .

make[s] rules and regulations . . . with respect to the registration of motor

vehicles.” (emphasis added)); D.C. Code § 50-1501.02 (h) (2012 Repl.) (“The

Mayor may amend Chapters 4 and 5 of Title 18 of the District of Columbia

Municipal Regulations (“DCMR”)[.]”). This regulation, along with its related

sections, was promulgated in large part under Title 50, Chapter 15 to “facilitate the

identification and the regulation of motor vehicles . . . operated in the District of

Columbia.” D.C. Code § 50-1501.02 (f) (emphasis added); see also 50 Stat. 680,

ch. 690, title IV, § 2 (e) (1937) (identifying that same legislative purpose since the

statute was first enacted in 1937). For example, to further this identification and

regulatory purpose, pursuant to Title 18 of the DCMR, the Mayor may promulgate

rules punishing individuals that provide, obtain, or use fraudulent identification

tags. See D.C. Code § 50-1501.02 (g). This legislative intent is fully satisfied by
                                          25

interpreting § 422.5 as prohibiting only the obstruction of identifying information

on the tag by foreign materials, rather than the entire tag itself; in fact, we are not

persuaded that a literal interpretation, prohibiting the placement of any foreign

material over the tag, regardless of whether it obstructs relevant information,

furthers any legitimate purpose and would not instead border on unreasonable. See

Stein v. United States, 532 A.2d 641, 649 (D.C. 1987) (Mack, J., concurring in

part, dissenting in part) (“It is a „well-established principle of statutory

interpretation that the law favors rational and sensible construction‟ . . . .

[U]nreasonableness of the result produced by one among alternative possible

interpretations of a statute is reason for rejecting that interpretation in favor of

another which would produce a reasonable result.” (quoting 2A Sutherland on

Statutory Construction, § 45.12 at 54 (4th ed. 1985)).



      Other jurisdictions have similar laws intended to aid in the identification of

vehicles by citizens or law enforcement, many of which, it appears, are somewhat

more specific as to what portion of the license plate has to remain unobstructed, or

whether the full plate has to be clearly visible at all times for identification

purposes. 20 See State v. Harrison, 846 N.W.2d 362, 369 (Iowa 2014) (“An


      20
        See generally Ga. Code Ann. § 40-2-41 (2000) (“No license plate shall be
covered with any material unless the material is colorless and transparent. No
                                                             (continued . . .)
                                          26

important purpose of [the statute] along with related sections, is to allow police and

citizens to identify vehicles.”); State v. Brooks, No. 2005-L-200, 2007 WL 214406,

at *6 (Ohio Ct. App. Jan. 26, 2007) (“The intent of the statute is to require that

license plates be visible to law enforcement personnel and others who may have

reason to note the number for identification purposes.”). In reading traffic laws

premised on factual situations similar to the one here, courts in other jurisdictions

have determined that certain unique identifying information on the license plate,

such as the issuing state, the registration number, and even the “county name,” is

helpful in effectuating the identification of vehicles. See Harrison, supra, 846

N.W.2d at 369 (“Although the county name is unnecessary to conduct a license

plate check, it can be useful to help law enforcement track down a vehicle driven

by someone who has been observed breaking the law.”); Hayes, supra, 660 P.2d at

1389 (identifying the name of the issuing jurisdiction as critical information);


(. . . continued)
apparatus that obstructs or hinders the clear display and legibility of a license plate
shall be attached to the rear of any motor vehicle required to be registered in the
state.” (emphasis added)); Iowa Code § 321.37 (3) (1997) (“It is unlawful for the
owner of a vehicle to place any frame around or over the registration plate which
does not permit full view of all numerals and letters printed on the registration
plate.” (emphasis added)); Iowa Code § 321.166 (2) (2010 Supp.) (“Every
registration plate issued by the county treasurer shall display the name of the
county . . . .”); N.J. Stat. Ann. § 39:3-33 (West 1989) (“No person shall drive a
motor vehicle which has a license plate frame or identification marker holder that
conceals or otherwise obscures any part of any marking imprinted upon the
vehicle‟s registration plate . . . .” (emphasis added))
                                           27

Jacquez, supra, 222 P.3d at 688-89 (concluding that the registration sticker

provides the officers with important registration information). We do not see how,

nor has the government cited any, legitimate law enforcement and regulatory

purposes inherently furthered by prohibiting any obstruction of the identification

tag by a foreign material, thereby amounting to a near complete ban on license

plate frames, as opposed to only prohibiting the obstruction of identifying

information on the tag. Cf. Abbott Labs. v. Young, 287 U.S. App. D.C. 190, 194,

920 F.2d 984, 988 (1990) (“The „reasonableness‟ of [a statutory] construction

depends on the construction‟s „fit‟ with the statutory language as well as its

conformity to statutory purposes.” (emphasis added)).



      In fact, in at least one case, Brooks, the Court of Appeals of Ohio similarly

refused to construe Ohio‟s license plate statute as prohibiting any obstruction,

counter to the plain language. No. 2005-L-200, 2007 WL 214406, at *6. The

Ohio license plate statute provided that “[a]ll license plates . . . shall not be covered

by any material that obstructs their visibility.” Ohio Rev. Code Ann. § 4503.21

(West 2002) (emphasis added). The purpose of the Ohio statute, like ours, is to

“require that license plates be visible to law enforcement personnel and others who

may have reason to note the number for identification purposes.” Id. In Brooks, a

police officer stopped Brooks upon observing that the rear license plate bracket or
                                          28

frame on Brooks‟ vehicle “made it impossible to see the county[,] validation, [and]

the expiration date on the license plate.” Brooks, supra, No. 2005-L-200, 2007
WL 214406, at *6.        On appeal, the Ohio appeals court disagreed with the

government‟s contention that the word “any” meant that the statute literally

prohibited any obstruction of the license plate, instead construing the statute by its

“common sense definition” as meaning only reading the letters and numbers on the

license plate, which were not affected in that case. Id. at *6. We find the Ohio

appeals court‟s reasoning persuasive in reaching our ultimate conclusion here that

the regulation is ambiguous and could rationally be interpreted as prohibiting only

the obstruction of the unique, identifying information on the tag.



       The government cites to several jurisdictions that have statutes prohibiting

the obstruction of portions of the license plate other than the unique identifying

information, including the state motto or nickname.21 However, a key difference


      21
          For example, in State v. Johnson, 219 S.W.3d 386, 387-88 (Tex. App. Ct.
2007), the Texas court construed Tex. Transp. Code § 502.409 (a)(7)(B), which
stated: “A person commits an offense if the person attaches to or displays on a
motor vehicle a number plate or registration insignia that . . . has a coating,
covering, or protective material that: . . . alters or obscures the letters or numbers
on the plate, the color of the plate, or another original design feature of the plate,”
as prohibiting the obstruction of the Texas nickname located at the bottom of the
license plate because it “plainly constitute[s] other original design features of the
plate[.]” Moreover, the Texas court concluded that the intention of the legislature
was to prohibit the obstruction of any lettering on the license plate, because the
                                                                   (continued . . .)
                                          29

between the examples cited by the government and the regulation in this case is

that those statutes more precisely state which portions of the license plate can or

cannot be obstructed. Additionally, with the government‟s cited examples, the

legislative intent is more clearly evinced.       Finally, none of those examples

included, or at least articulated, potentially inconsistent language, like the

inconsistency between the language in § 422.5 versus the language in

§ 422.8. See supra page 23. While the Council of the District of Columbia

(“Council”) could certainly enact legislation to prohibit any obstruction of the

license plate, absent clear indication of the legislature‟s intent to do so and with the

latent ambiguities that we observe with the regulation, we are hesitant to interpret

the ambiguous language in the provision at issue here so broadly as to effectuate a




(. . . continued)
statute was revised in response to a Fifth Circuit decision, which concluded that a
motorist did not violate the Texas statute when the motorist‟s license plate frame
obscured the name of the issuing state. Id. at 387. Further, New Jersey statute N.J.
Stat. Ann. § 39:3-33 states: “No person shall drive a motor vehicle which has a
license plate frame or identification marker holder that conceals or otherwise
obscures any part of any marking imprinted upon the vehicle‟s registration plate.”
This language would seem to also prohibit the obstruction of the state nickname or
motto because such lettering would clearly be considered a marking imprinted on
the license plate.
                                           30

ban on virtually all license plate frames, even those which do not obstruct

identifying information.22



      22
           The government cites to a few additional cases that we find inapposite or
distinguishable. In State v. Pena, 988 So. 2d 841, 846-47 (La. Ct. App. 2008), the
traffic stop was premised on the top and bottom portions of the license plate being
partially obstructed, the windows being tinted, and the defendant not wearing a
seat belt. Because there were three bases to stop the vehicle, the fact that the court
determined that the license plate was partially obstructed in violation of then-
Louisiana statute, see La. Rev. Stat. Ann. § 47:507 (2001) (requiring license plates
to be “maintained free from foreign materials and in a condition to be clearly
legible”), was not critical to the trial court‟s decision to uphold the seizure. See,
e.g., Parker v. K & L Gates, LLP, 76 A.3d 859, 873 (D.C. 2013) (“[F]or purposes
of binding precedent, a holding is a narrow concept, a statement of the outcome
accompanied by one or more legal steps or conclusions along the way that — as
this court and others have repeatedly held — are „necessary‟ to explain the
outcome; other observations are dicta.”). The same was true in United States v.
Coleman, No. 11-CR-30150-WDS, 2013 WL 837944, at *5 (S.D. Ill. Mar. 6,
2013), where the court concluded that the defendant‟s license plate frame and ball
hitch obstructed the county name in violation of then-Illinois law, see 625 Ill.
Comp. Stat. 5/3-413 (2013 Supp.) (stating that license plate “shall be maintained in
a condition to be clearly legible, free from any materials that would obstruct the
visibility of the plate”), on the basis that “[t]he language of the statute does not call
for any particular degree of obstruction[,]” but also concluded that the traffic stop
was reasonable because the defendant failed to maintain his vehicle in one lane of
traffic. Lastly, Hinojosa v. State, 319 S.W.3d 258, 262 (Ark. 2009), pertained to
the obstruction of the name of the issuing jurisdiction on the license plate, which,
as we have already stated, is important identifying information on the tag. Further,
the statute in question in Hinojosa evidenced a far clearer intent on the part of the
drafters. See Ark. Code Ann. § 27-14-716 (c) (West 2001) (prohibiting “[p]lacing
any type of cover over a license plate which makes the license plate more difficult
to read.” (emphasis added). As we stated above, we take no issue with the
Council‟s authority to enact laws prohibiting license plate frames, however, the
language or intention must be made clear. In any event, these three cases would
not defeat the possibility of an alternative reading of the District of Columbia‟s
regulation for the reasons stated above.
                                         31

      In short, viewing the statutory scheme holistically, we conclude that

§§ 422.5 and 422.6 are ambiguous and subject to differing interpretations. The

government reasons that the plain language of the regulatory provisions at issue

prohibits the obstruction of any part of the license plate. However, the historical,

legislative, and other circumstances weigh against such a literal reading of

§§ 422.5 and 422.6, and add support to the alternative conclusion that only the

identifying information on the license plate must remain unobstructed.

Specifically, we conclude that it is also reasonable to interpret § 422.6 as merely

defining an excepted attachment under § 422.5 — which we conclude does not

encompass license plate frames — rather than as an independent basis for a traffic

violation. Further, we conclude that it is likewise reasonable to interpret § 422.5 as

not precluding foreign materials or attachments from being placed on or over

portions of the license plate that do not otherwise obscure critical identifying

information on the plate, such as the identifying numbers or letters, the issuing

jurisdiction, and any other critical identifying information, but not the state motto

or nickname usually found on the bottom of the plate. A literal interpretation of

§§ 422.5 and 422.6 would impact countless individuals who drive in the District of

Columbia and who have license plate frames on their vehicles. We apply the rule

of lenity in a situation like this where the language of the regulation is ambiguous

and two alternative interpretations are equally possible. Although it is unclear
                                          32

which interpretation was actually intended by the drafters, given these two

fundamentally different readings of the regulation, we resolve the ambiguity in

favor of appellant.   See Belay, supra, 860 A.2d at 367 (noting that criminal

statutes, or statutes with criminal application, should be strictly construed and

ambiguities resolved in favor of the defendant). The Council of the District of

Columbia is, of course, empowered to enact legislation banning all license plate

frames if it so chooses. However, such legislative intent must be more clear and

explicit. See, e.g., Cullen, supra, 886 A.2d at 874. Consequently, we hold that the

police officers made a mistake of law by stopping appellant‟s vehicle, believing

that the vehicle‟s license plate frame violated §§ 422.5 and/or 422.6, when the

plate‟s critical identifying information was clearly legible and the license plate

frame only obstructed the Texas state nickname on the bottom of the plate.

Accordingly, because there was no valid basis for the traffic stop, the handgun and

ammunition found in appellant‟s vehicle must be suppressed.



                                   III.    Conclusion



      We hold that the trial court erred in denying the motion to suppress because

the police committed a mistake of law when they effectuated a traffic stop of

appellant‟s vehicle based on their observation that appellant‟s license plate frame
                                       33

obscured the Texas state nickname found on the bottom of the license plate. Since

we hold in favor of appellant on the motion to suppress, we need not address the

Second Amendment issue raised by appellant. Accordingly, the convictions on

appeal are reversed and the case is remanded for proceedings not inconsistent with

this decision.



                                                        So ordered.